PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,568,344
Issue Date: October 29, 2013
Application No. 13/742,979
Filing or 371(c) Date: January 16, 2013
Attorney Docket No. 001791-0005


:
:
:
:	DECISION ON PETITION
:




This is a decision on the petition under 37 CFR 1.378(b), filed November 19, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of John Perkins appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The above patent expired for failure to timely submit the 7½ year maintenance fee by 
October 29, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

Applicant appears to have included a $250 surcharge fee with the maintenance fee. Since this fee has been submitted after the six month grace period, which expired on October 29, 2021, this fee is not required. A refund of this fee may be requested by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany the request.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay. In the event that such an inquiry has not been made, petitioner must make such an inquiry. If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office. See 37 CFR 11.18.

Telephone inquiries should be directed to Jonya Smalls at (571) 272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET